DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  No new additional Information Disclosure Statement (IDS) was filed on 20 January 2022, the date of the Applicant’s most recent response.
 
Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 3-5, 7-15 and 17-20 have been amended.  Claims 1-20 are presented for examination, of which Claims 1, 8 and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-7 are directed to a machine (GUI), claims 8-14 are directed to a process (method) and claims 15-20 are directed to a machine (CRM).  The answer is YES.

Step 2A:  Claims 1-14 recite a system and a method directed to the abstract idea that provide “financial planning system includes at least one planning engine in communication with a database, the database storing user profiles for a plurality of users, each user registered for services with respect to a financial account of the respective user”, (Spec ¶ [0005]).  Claims 1, 8 and 15 recite in part “a graphical user interface (GUI) for a financial planning system”, (Spec ¶¶ [0005], [0006] and [0007]).  Thus, retirement financial planning, a form of organizing of a human activity, is a fundamental economic practice.

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, claim 8, as representative, recites, “displaying the dashboard page comprising”, “a plurality of first links”, “an estimated income widget”, “a second link”, “an opportunity message area”, “obtaining an ordered list of candidate modifications, “identifying a candidate modification” and “updating the second link”.  These steps contribute to “planning significant personal economic events, generating account projections and providing basic or introductory-level services for financial planning” which is a fundamental economic activity and which falls under the grouping of certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “financial planning system” which includes at least one “databased (memory element)” for storing data and a “planning engine (processor)” for executing instructions.
The memory is recited at a high level of generality (i.e. memory for storing data). The processor is also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting 
The generic computer based limitations of displaying several pages of information in various formats are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 8 and 15 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims.  Claims 2-7, 9-14 and 16-20 are directed toward additional calculation details of the independent claim 

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	Applicant's arguments filed 30 April 2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.

	With respect to the rejections at issue, the Applicant arguing the claims are not abstract, then reasserts that the claims are analogous to the allowable matter in the Core Wireless case.  More specifically, the Applicant asserts that “The Applicant respectfully notes that while Core Wireless emphasized improvements to mobile device utility, the holding in Core Wireless is more general”, (Remarks, page 16, ¶ 3).
	In response, the Examiner points back to the Response to Arguments in the previous Non-Final Office Action dated 21 October 2021 regarding that the instant claims are not analogous to the allowable features in the Core Wireless decision.  The Applicant’s more recent arguments in this respect are not persuasive.

	Regarding the assertion that “the pending claims integrate any such abstract
idea into a practical application”, the Applicant’s argument recites, “at least the claimed opportunity rules engine and its corresponding functionality provide sufficient  
In response, the Examiner respectfully disagrees because the opportunity rules engine is essentially a series of instructions being carried out on a general purpose computer with no evidence of any improvement to the functioning of a machine or technology.  As such there is no evidence that the pending claims integrate any such abstract idea into a practical application and the Applicant’s arguments in this respect are not persuasive.  
  
Further, the Applicant asserts that “The pending claims amount to "significantly more" than any alleged abstract idea.” and that “For at least the reasons provided above, the Applicant also submits that the claims, as amended herein, amount to "significantly more" than any alleged abstract idea and, as a result, satisfy Step 2B of the patent eligibility analysis”, (Remarks, page 19, ¶ 2).
In response, the Examiner respectfully disagrees because the above arguments were not persuasive nor do any of the assertions meet the ‘significantly more’ standard. 
	As previously indicated, there is no evidence of any technological improvements, the Applicant’s argument in this respect are not persuasive and the subject rejections are maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spalding (US 20150120337 A1) discloses a profit sharing plan, the plan may sell stocks, bonds, etc. to purchase a life insurance policy. The life insurance policy may then be sold to the plan owner or a Grantor Trust for the fair market value of the life insurance plan. The plan owner or Grantor Trust will then owe the qualified plan the fair market value for the purchased life insurance policy. 
Vorwerk et al. (US 20160232614 A1) discloses an investment plan analysis server system that delivers personalized content including an investment comparison derived from a provider device and delivered to a local or consumer device. Information  
can be retrieved from a user using a wireless or wired communication interface that can include a client's asset range and participant profile, participant demographics, participant's average savings balance, tolerance for risk, manager diversification, and/or active or passive investment preference.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691